IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-10108
                        USDC No. 5:94-CV-237-C
                          __________________


WILLIAM BRYAN FROUST,

                                       Plaintiff-Appellant,

versus

UNIDENTIFIED CRIBBS ET AL.,

                                       Defendants-Appellees.



                         --------------------

          Appeal from the United States District Court
               for the Northern District of Texas

                         --------------------
                             July 21, 1995


Before DAVIS, SMITH and EMILIO M. GARZA, Circuit Judges.

BY THE COURT:

     Because process had not issued and no defendant had filed an

answer, William Bryan Froust had the right to dismiss the instant

suit voluntarily without prejudice.    FED. R. CIV. P. 41(a).

Therefore, Froust's motion to appeal IFP is GRANTED.    Jackson v.

Dallas Police Dep't, 811 F.2d 260, 261 (5th Cir. 1986).       The

order of dismissal is MODIFIED to reflect that the suit is

DISMISSED WITHOUT PREJUDICE and AFFIRMED AS MODIFIED.     The appeal

is DISMISSED AS MOOT.